 

Exhibit 10.1

 



ADDENDUM TO AGREEMENT

 

This addendum (the “Addendum”) to the Agreement entered into by and between
Vista Partners LLC (“Vista”) and Cachet Financial Solutions, Inc. (“CAFN”)
(“Company”) dated August 1, 2015 (the “Agreement”) is entered into January 5,
2017 by and between the undersigned parties.

 

2. Consideration

 

For the performance of the services contemplated in this Agreement, Vista shall
be provided the following consideration by the Company for a six (6) month term:

 

  ● A non-refundable grant by CAFN to Vista of a one-hundred twenty thousand
($120,000) dollar Convertible Bridge Note and Warrants under the same terms of
the current bridge financing. The Company will reimburse Vista for any transfer
agent and/or reasonable legal related costs that Vista might incur in order to
receive the underlying Shares. CAFN shall register Vista Shares or provide piggy
back rights, on any registration statement filed prior to the six (6) month
anniversary of this Addendum.         ● The Company shall advance to Vista a
non-refundable expense deposit totaling twelve thousand five hundred U.S.
dollars ($12,500) (the “Expense Deposit”) for each six (6) month period. Vista
may reimburse itself for all of its reasonable out-of-pocket expenses in
connection with its performance under the terms of this Agreement including, but
not limited to, travel, food, lodging, and reasonable administrative expenses.  
      ● Payment of Expense Deposit is due within fifteen business (15) days of
the Effective Date wire to the Vista Chase Account on file.         ● The Bridge
Note is due to be delivered five (5) days Effective Date. Failure to make
payments via the schedule stated will result in material breach of this
Agreement by the Company. Please forward the Bridge Note to the following
address:           Vista Partners LLC     Attn: John Heerdink     2055 Lombard
Street #1272,     San Francisco, CA 94147

 

   

 

 

3. Term.

 

This Agreement shall commence as of January 1, 2017 (the “Commencement Date”)
and continue for a term of six (6) months. The Agreement may then renew for an
additional six (6) months (“Renewal”) under the same terms and conditions at as
the Initial Term, upon the mutual agreement of the Parties.

 

All recitals and considerations of the Agreement, not referenced above, shall
remain in full force until July 1, 2017. To the extent this Addendum shall be
deemed to be inconsistent with any terms or conditions of the Agreement or any
exhibits or attachments thereto, the terms of this Addendum shall govern.

 

By signing this Addendum, both Parties acknowledge that they fully comprehend
the terms of this Addendum and have had the opportunity to seek the advice of
counsel, whether exercised or not and understand and consent to be bound by all
of its terms, and agrees it shall become effective the 5th day of January, 2017.

 

Signed:

 

/s/ Jeffrey Mack   January 5, 2017   Mr. Jeffrey Mack   Date         Chief
Executive Officer, Cachet Financial Solutions, Inc.      

 

/s/ John F. Heerdink, Jr.   January 5, 2017   John F. Heerdink, Jr.  
Date          Managing Director, Vista Partners LLC      

 

   

 

 

